Potter, J.
—“Willthe law permit the continuation of such publication? It is legal and proper for parties, claiming rights under letters patent, to publish the rights claimed by them, and to give notice and warning of prosecution of all parties who violate the rights secured by such patent, if done in good faith, and the courts will not restrain publication and circulation of that character (Hovey agt. Rubber Co., 57 N. Y., 119). In this case the plaintiffs claim the right to dispose of a carpet exhibitor under the patent granted to Peterson, but do not deny the existence or validity of the patent granted to defendant Richardson, or the defendants’ rights *358thereunder to make and dispose of the same. The defendants, however, do deny the validity of plaintiffs’ patent, and the rights under the same claimed and exercised by plaintiffs. This court has no jurisdiction to try and determine disputed rights and claims under patents granted by the United States government. But that is not the real question involved in this controversy between these parties. The plaintiffs, while not denying defendants’ rights under the ¡Richardson patent, claim that they have rights under the Peterson patent, and that they are lawfully engaged in the business of making, selling and leasing exhibitors under their patent, and that the defendants are publishing false and malicious libels concerning the plaintiffs’ business, and their business character and transactions. This the state courts have the right and jurisdiction to restrain (Snow agt. Milson, 38 Barb., 210; Thorley agt. Massam, a case in the English chancery division, andpublished in the Albany Law Journal, vol. 21, page 171). The circulars issued and distributed among the parties dealing with the plaintiffs go beyond making the claim that plaintiffs are infringing upon the rights of the defendants and giving notice of such infringement and its legal consequences. They substantially charge the plaintiffs are prosecuting a business which is an unlawful interference with the defendants’ rights and are irresponsible and hoping to make something out of it before legal proceedings are taken, and that their efforts in that direction are nefarious. This language is quite too excessive and ill chosen to convey simply information that plaintiffs and their patrons have no right to make and sell exhibitors, and are liable to defendants for so claiming. At all events, I think it quite safe to hold that such language is satisfactory evidence of malice until the defendants commence an action in good faith, against the plaintiffs or other parties, to vindicate the rights which the defendants claim. ”
Motion granted.